Citation Nr: 9935255	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right heel bone spur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in January 1997, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

A hearing was held before a hearing officer at the RO in 
December 1998, and the hearing officer's decision was entered 
the same month.  


FINDING OF FACT

The claim for service connection for right heel bone spur is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for right heel bone spur is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for right heel bone 
spur is whether he has presented evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for right heel bone spur is well grounded.

The veteran asserts that, notwithstanding the lack of any 
service clinical evidence, he did in fact experience 
discomfort in the area of his right heel in service.  He 
elaborates, in this regard, that the discomfort was related 
to his having had to run in excess of a mile per day, over a 
period of several years, as part of a training regimen he 
pursued for occupational preparation purposes.  He feels that 
his right heel bone spur was substantially occasioned by the 
trauma incident to such running.  While he concedes that 
pertinent X-ray examination did not disclose his bone spur 
until approximately seven months after his separation from 
service, he asserts that such duration was sufficiently short 
that in all likelihood the onset of the bone spur transpired 
while he was yet in service.

Service medical records are negative for any reference to a 
bone spur involving either heel.  Subsequent to service, in 
the immediate aftermath of an episode of running while 
playing baseball, the veteran, in August 1997, presented to a 
non-VA facility with a complaint of experiencing pain on the 
plantar surface of his right foot.  Pertinent X-ray 
examination revealed "the presence of a heel spur" on the 
right.  The overall presentation assessment was right plantar 
fasciitis.  In February 1998, in the course of undergoing 
pertinent examination by VA, the veteran related that he had 
been taking pain medication in response to his right heel 
spur since it was detected in August 1997.  Pertinent X-ray 
examination revealed a "small plantar spur", and the overall 
examination diagnosis was right bone spur.  The VA examiner 
indicated that the onset of the heel spur was subsequent to 
the veteran's separation from service.

In considering the veteran's claim for service connection for 
right heel bone spur, the Board has been most attentive to 
the substance of his contentions, i.e., that the 
approximately seven-month duration between his discharge from 
service and the initial detection of the bone spur was 
sufficiently brief that in all likelihood the onset of the 
bone spur transpired while he was yet in service.  While the 
Board has carefully considered such assertion, it is, in the 
final instance, constrained to observe that there is no 
evidence of record relating his right heel spur to his period 
of service or any incidence of foot trauma sustained therein.  
In the absence, then, of any evidence reflecting such 
clinical attribution, a plausible claim for service 
connection for right heel bone spur is not presented.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, such 
claim is, as was determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).

Finally, as pertinent to the veteran's claim for service 
connection for right heel bone spur, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for right heel bone spur is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

